                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FREMONT BANK,                                     Case No. 18-cv-04808-HSG
                                   8                    Plaintiff,                         ORDER DENYING PLAINTIFF'S
                                                                                           APPLICATION FOR RIGHT TO
                                   9             v.                                        ATTACH ORDER AND WRIT OF
                                                                                           ATTACHMENT
                                  10     ROBERT J SIGNORELLI, et al.,
                                                                                           Re: Dkt. No. 13
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On August 8, 2018, Plaintiff Fremont Bank brought this action against Robert Signorelli

                                  14   and Kathryn Signorelli, both individually and as trustees of the Signorelli Family Living Trust

                                  15   (“Family Trust”), and Signorelli Family, L.P. (“the Partnership”) for breach of contract and breach

                                  16   of written guaranty. See Dkt. No. 1 (“Compl.”). On August 31, 2018, Plaintiff filed this

                                  17   Application for a Right to Attach Order, Writ of Attachment, and Temporary Protective Order.

                                  18   See Dkt. No. 13 (“Mot.”). Defendants filed a response on November 20, 2018. Dkt. No. 29

                                  19   (“Opp.”). Plaintiff filed a reply on December 7, 2018. Dkt. No. 31 (“Reply”). The Court held a

                                  20   hearing on this motion on December 13, 2018, after which Defendant submitted a supplemental

                                  21   declaration. See Dkt. No. 32. Having rereviewed the request closely, and having found relevant

                                  22   authority both parties failed to cite, the Court DENIES the application.

                                  23     I.   BACKGROUND
                                  24          As alleged in Plaintiff’s complaint, Plaintiff and Defendant Robert Signorelli entered into a

                                  25   Business Loan Agreement on February 3, 2018, under which Plaintiff would loan up to

                                  26   $1,000,000. Compl. ¶¶ 8–9. A note reflecting this loan required monthly payments until a

                                  27   maturity date, at which point the balance—any outstanding principal and accrued interest—would

                                  28   be due and payable in full. Id. Authorized representatives of the Family Trust and the Partnership
                                   1   guaranteed the loan. Id. ¶ 10–12. After various notes and agreements extending the term of the

                                   2   loan, Plaintiff alleges that Mr. Signorelli ultimately entered into an agreement, under which he

                                   3   “was required to make monthly payments, beginning on June 1, 2018, and continuing each month

                                   4   thereafter.” Id. ¶ 27. Plaintiff further alleges that no payments were received on June 1 (or

                                   5   thereafter), triggering a default, which accelerated the loan such that the outstanding balance of

                                   6   $871,539.74 “became due and payable immediately.” Id. ¶¶ 28–31.

                                   7       II.   LEGAL STANDARD
                                   8             Under Federal Rule of Civil Procedure 64, “[e]very remedy is available that, under the law

                                   9   of the state where the court is located, provides for seizing a person or property to secure

                                  10   satisfaction of the potential judgment.” Fed. R. Civ. P. 64(a). One such remedy is attachment.

                                  11   Fed. R. Civ. P. 64(b).

                                  12             In California, the procedures and grounds for obtaining orders permitting prejudgment
Northern District of California
 United States District Court




                                  13   writs of attachment are governed by the California Code of Civil Procedure, section 481.010 et

                                  14   seq.1 In general, an order of attachment may be issued only in an action for a claim of money

                                  15   based on an express or implied contract where the total amount of such claim is a fixed or “readily

                                  16   ascertainable” amount not less than $500.00. See Cal. Code Civ. Proc. § 483.010(a).

                                  17             Section 484.090 provides that before issuing an attachment order, the court must find all of

                                  18   the following: (1) the claim upon which the attachment is based is one upon which an attachment

                                  19   may be issued; (2) the applicant has established “the probable validity” of the claim upon which

                                  20   the attachment is based; (3) the attachment is not sought for a purpose other than recovery on the

                                  21   claim upon which the request for attachment is based; and (4) the amount to be secured by the

                                  22   attachment is greater than zero. Cal. Code Civ. Proc. § 484.090(a). In addition, a writ of

                                  23   attachment will not be issued if the property to be attached is either not attachable or exempt from

                                  24   attachment under California law. See Cal. Code Civ. Proc. § 484.090(b); see also id. § 487.010;

                                  25   id. § 487.020.

                                  26             The moving party bears the burden of establishing its entitlement to an order of

                                  27

                                  28   1
                                           All references to “section” are to the California Code of Civil Procedure.
                                                                                            2
                                   1   attachment. Loeb & Loeb v. Beverly Glen Music, Inc., 212 Cal. Rptr. 830, 834 (Ct. App. 1985).

                                   2   The application for a right to attach order must be supported by an affidavit or declaration showing

                                   3   that the applicant, on the facts presented, would be entitled to a judgment on the claim upon which

                                   4   the proposed attachment is based. Cal. Code Civ. Proc. § 484.030. The affidavit or declaration

                                   5   must state the facts “with particularity.” Cal. Code Civ. Proc. § 482.040.

                                   6   III.   DISCUSSION
                                   7          As a threshold matter, Defendant argued in opposition to Plaintiff’s application that there

                                   8   has been inadequate service of process in this case. See Opp. at 2. Defense counsel withdrew, and

                                   9   thus waived, any objections to service of process at the hearing on this motion.

                                  10          Turning to the merits of this application, to determine whether Plaintiff is entitled to the

                                  11   order and writ it seeks, the Court applies the factors set forth in section 484.090(a) and determines

                                  12   whether the property to be attached is attachable and/or exempt from attachment. “If the court
Northern District of California
 United States District Court




                                  13   determines that property of the defendant is exempt from attachment, in whole or in part, the right

                                  14   to attach order shall describe the exempt property and prohibit attachment of the property.” Cal.

                                  15   Code Civ. Proc. § 484.090(c).

                                  16          A.    Claim Supporting Attachment
                                  17          A claim is one upon which an attachment may be issued if the claim is (1) “for money . . .

                                  18   based upon a contract, express or implied,” (2) of a “fixed or readily ascertainable amount not less

                                  19   than $500,” (3) which is either unsecured or secured by personal property, and (4) is a

                                  20   “commercial claim.” Cal. Code Civ. Proc. § 483.010; see also Douglas v. Smith, No. 09-1365,

                                  21   2010 WL 1734903, at *1 (C.D. Cal. Apr. 28, 2010).

                                  22          Here, Plaintiff’s claim is for money and is based on an express contract, the Business Loan

                                  23   Agreement (and, consequently, the loan modification and letter agreements). See Dkt. No. 13-2

                                  24   (“Silzle Decl.”). The claim is also for a readily ascertainable amount that is not less than $500—it

                                  25   is for $871,529.74. Id. ¶ 22.

                                  26          The final two requirements also are met. Plaintiff attests that the claim is not secured by

                                  27   real property, and the Business Loan Agreement stated that the funds could not be used for

                                  28   anything other than “Borrower’s business operations, unless specifically consented to the contrary
                                                                                         3
                                   1   by Lender in writing.” Id. ¶¶ 6, 26.

                                   2          Accordingly, Plaintiff’s claim is one for which attachment is available.

                                   3          B.    Probable Validity
                                   4          A claim has “probable validity” where “it is more likely than not that the plaintiff will

                                   5   obtain a judgment against the defendant on the claim.” Cal. Code Civ. Proc. § 481.190. In other

                                   6   words, a plaintiff must establish a prima facie case. See Plata v. Darbun Enter., Inc., No. 09-44,

                                   7   2009 WL 3153747, at *4 (S.D. Cal. Sept. 23, 2009). Under California law, to establish a prima

                                   8   facie case for a breach of contract, a plaintiff must show (1) a contract, (2) plaintiff's performance

                                   9   or excuse for nonperformance, (3) defendant’s breach, and (4) damage to plaintiff. See Walsh v.

                                  10   W. Valley Mission Cmty. Coll. Dist., 78 Cal. Rptr. 2d. 725, 733 (Ct. App. 1998).

                                  11          For purposes of this motion, Plaintiffs have made such a showing. Plaintiff established

                                  12   there was a contract, which Plaintiff performed by providing money under the terms of the loan,
Northern District of California
 United States District Court




                                  13   which Defendant breached by failing to timely pay as required, and which resulted in damages to

                                  14   Plaintiff—a substantial unpaid balance.

                                  15          For these reasons, the Court finds that Plaintiff’s claim has “probable validity.”

                                  16          C.    Purpose of Recovery
                                  17          The attachment sought is for the sole purpose of preserving Plaintiff's right to recover their

                                  18   damages as a result of Defendants’ alleged breach, not for anything else. See Sizzle Decl. ¶ 25.

                                  19   Thus, Plaintiff has met this element.

                                  20          D.    Greater than Zero
                                  21          The attachment sought is for $871,529.74, an amount greater than zero. See id. ¶ 22.

                                  22   Thus, Plaintiff has met this element as well.

                                  23          E.    Attachability
                                  24          Section 487.010 sets forth the categories of property that may be subject to attachment.

                                  25   Here, Plaintiff seeks prejudgment attachment of property related to Mr. Signorelli, the Partnership,

                                  26   and the Family Trust, which the Court considers individually. See Mot. at 3–4.

                                  27               i.   Mr. Signorelli
                                  28          As to Mr. Signorelli, Plaintiff seeks writs of attachment for the following property:
                                                                                          4
                                               a. Any and all interests held in accounts receivable, chattel paper, and
                                   1              general intangibles arising out of conduct of a trade, business, or
                                                  profession, except any such claim with a principal balance of less than
                                   2              one hundred fifty dollars ($150.00).
                                   3           b. Any and all interest held by defendant in community property that would
                                                  be subject to enforcement of judgment in this lawsuit.
                                   4
                                               c. Any and all interests in real property, except leasehold estates with
                                   5              unexpired terms of less than one year, including but not limited to:
                                   6                  i.      APN 116-994-001-0005: 1 Huntington Park Cir Houston, TX 77024-5069
                                   7           d. Negotiable documented of title, instruments, securities.
                                   8           e. Any and all right, title and interest in any monies due or to become due
                                                  under any policy of insurance, including, but not limited to, claims under
                                   9              any policy of insurance.
                                  10
                                       Mot. at 3–4. Plaintiff’s application is impermissibly broad in at least two respects. First, the only
                                  11
                                       property Plaintiff identifies with particularity is real property in Houston, Texas. But a
                                  12
Northern District of California
 United States District Court




                                       prejudgment writ of attachment under California law cannot reach property outside of California.
                                  13
                                       See Taylor v. Taylor, 218 P. 756, 758 (1923); see also Paul H. Aschkar & Co. v. Curtis, 327 F.2d
                                  14
                                       306, 310 (9th Cir. 1963) (holding there is no district court prejudgment attachment jurisdiction out
                                  15
                                       of state).
                                  16
                                               Second, Plaintiff identifies “[a]ny and all right, title and interest in any monies due or to
                                  17
                                       become due under any policy of insurance, including, but not limited to, claims under any policy
                                  18
                                       of insurance,” but there appears to be no statutory basis for issuing a writ of attachment as to
                                  19
                                       insurance policies. Compare Mot. at 3 (identifying this property), with Cal. Code Civ. Proc.
                                  20
                                       § 487.010(c)–(d) (outlining attachable property “[w]here the defendant is a natural person”).
                                  21
                                               The Court is mindful that under California law a plaintiff can simply list the categories of
                                  22
                                       attachable assets as provided in section 487.010 in a motion for right to attach order, even as to
                                  23
                                       natural-person defendants. See Bank of America v. Salinas Nissan, Inc., 254 Cal. Rptr. 748, 753
                                  24
                                       (Ct. App. 1989) (“We do not understand [the general requirement to identify property with
                                  25
                                       specificity] to prohibit a plaintiff from targeting for attachment everything an individual defendant
                                  26
                                       owns. So long as the property descriptions are adequate, section 484.020, subdivision (e), allows
                                  27
                                       for the possibility that a plaintiff may want to make such a comprehensive attempt, possibly in
                                  28
                                                                                          5
                                   1   order to provoke and resolve an individual defendant's exemption claims all at once.”). But

                                   2   despite California’s relaxed specificity requirements, this Court cannot go beyond what is

                                   3   permitted under the statute. In turn, the Court cannot grant Plaintiff’s application as written.

                                   4              ii.    Partnership
                                   5          As to the Partnership, Plaintiff seeks writs for attachment for “[a]ll of the [Partnership’s]

                                   6   property which is subject to attachment pursuant to subdivision (a) of Code of Civil procedure

                                   7   section 487.010.” Mot. at 3. That subdivision, however, applies to corporate defendants. See Cal.

                                   8   Code Civ. Proc. § 487.010(a) (“Where the defendant is a corporation, all corporate property for

                                   9   which a method of levy is provided by Article 2 (commencing with Section 488.300) of Chapter

                                  10   8.”). The subdivision applicable to partnership defendants is subdivision (b) of section 487.010.
                                       See id. § 487.010(b) (“Where the defendant is a partnership or other unincorporated association,
                                  11
                                       all partnership or association property for which a method of levy is provided by Article 2
                                  12
Northern District of California
 United States District Court




                                       (commencing with Section 488.300) of Chapter 8.). Any renewed application should refer to the
                                  13
                                       proper subdivision for identifying attachable property of the Partnership defendant. 2
                                  14
                                                  iii.   Family Trust
                                  15

                                  16          As to the Family Trust, Plaintiff’s attachment description appears to treat the trust as a

                                  17   natural person. Compare Mot. at 3–4 (requesting attachment as to the Family Trust for “[a]ny and

                                  18   all interests held in accounts receivable, chattel paper, and general intangibles arising out of a

                                  19   conduct of a trade, business, or profession, except any such claim with a principal balance of less

                                  20   than one hundred fifty dollars ($150.00)) with Cal. Code Civ. Proc. § 487.010(c)(2) (permitting

                                  21   such attachment “[w]here the defendant is a natural person”). Although Mr. and Mrs. Signorelli—
                                       acting as trustees—are natural persons, the trust itself is not a natural person. See Kadison,
                                  22
                                       Pfaelzer, Woodard, Quinn & Rossi v. Wilson, 197 Cal. Rptr. 595, 596–97 (Ct. App. 1987). This
                                  23
                                       distinction is consequential because it does not appear that attachable property related to a natural-
                                  24

                                  25
                                       2
                                  26     The Court notes that because the Partnership is not a natural person, a general reference to
                                       property subject to attachment under section 487.010 satisfies California law’s specificity
                                  27   requirement. See Cal. Code Civ. Proc. § 484.020(e) (“Where the defendant is a partnership or
                                       other unincorporated association, a reference to ‘all property of the partnership or other
                                  28   unincorporated association which is subject to attachment pursuant to subdivision (b) of Code of
                                       Civil Procedure Section 487.010’ satisfies the requirements of this subdivision.”).
                                                                                         6
                                   1   person defendant is necessarily also attachable for a trust defendant. For example, section 487.010

                                   2   provides that certain “community property” of a natural person is subject to attachment. See Cal.

                                   3   Code Civ. Proc. § 487.010(d). But it does not appear that there is a method for levy of

                                   4   “community property” in Article 2 of Chapter 8, which must be true for property of a trust

                                   5   defendant to be attachable. See id. § 487.010.

                                   6          Because Plaintiff seeks the right to attach property related to the Family Trust that does not
                                       appear attachable under California law, the Court cannot grant Plaintiff’s application, as
                                   7
                                       proposed.3
                                   8

                                   9          F.    Exemption from Attachment

                                  10          Section 487.020 describes property exempt from attachment. The debtor claiming the

                                  11   exemption bears the burden of proving an exemption applies. Cal. Code Civ. Proc. § 703.580(b).

                                  12   Here, Defendants only invoke one exemption: “Property which is necessary for the support of a
Northern District of California
 United States District Court




                                  13   defendant who is a natural person or the family of such defendant supported in whole or in part by
                                       the defendant.” Cal. Code Civ. Proc. § 487.020(b); see Opp. at 4 (“It is critical that Defendant
                                  14
                                       have their accounts unencumbered to alow [sic] them to pay personal bill [sic] and living expenses
                                  15
                                       for things such as food gasoline, health insurance and other basic everyday living expenses.”).
                                  16
                                               What qualifies as “necessary for support” of a judgment debtor’s family is ill-defined.
                                  17
                                       Choice Hotels Int'l, Inc. v. Penta Denver, LLC, No. 13-80249-WHA-JSC, 2015 WL 3830691, at
                                  18
                                       *3 (N.D. Cal. June 19, 2015). Courts consider all income available to the judgment debtor and his
                                  19
                                       family, including the separate earnings of the spouse. See Cal. Code Civ. Proc. § 703.115 (“[T]he
                                  20
                                       court shall take into account all property of the judgment debtor and, to the extent the judgment
                                  21
                                       debtor has a spouse and dependents or family, all property of such spouse and dependents or
                                  22
                                       family, including community property and separate property of the spouse, whether or not such
                                  23
                                       property is subject to enforcement of the money judgment.”). And this requires, among other
                                  24
                                       things, that the debtor produce “a financial statement detailing the earnings of all family members
                                  25
                                       and listing their assets and obligations.” See Construction Laborers Trust Funds for S. Cal.
                                  26
                                  27   3
                                        The Court notes that because the Family Trust is not a natural person, a general reference to
                                  28   property subject to attachment satisfies California law’s specificity requirement. See id.
                                       § 484.020(e).
                                                                                         7
                                   1   Admin. Co. v. Dominguez, No. CV 17-7164 AB (SSx), 2017 WL 5633031, at *9 (C.D. Cal. Nov.

                                   2   21, 2017) (quoting Cal. Judges Benchbook, Cal. Proc. Before Trial § 14.80). Courts should ensure

                                   3   that the judgment debtor “retain[s] enough money to maintain a basic standard of living, so that

                                   4   the debtor may have a fair chance to remain a productive member of the community.” Barnhill v.

                                   5   Robert Saunders & Co., 177 Cal. Rptr. 803, 806 (Ct. App. 1981).

                                   6          Although Defendants recently submitted additional financial information to support their
                                       opposition to Plaintiff’s application, see Dkt. No. 32, the showing is inadequate to support the
                                   7
                                       “necessary for support” exemption.
                                   8

                                   9   IV.     CONCLUSION
                                              Because Plaintiff’s application seeks an order declaring a right to attach property not
                                  10
                                       permitted under California law, the Court DENIES Plaintiff’s motion. Any renewed application
                                  11
                                       may be filed as an administrative motion, and need not be regularly noticed under Local Rule 7-2.
                                  12
Northern District of California
 United States District Court




                                       In the event Plaintiff submits a renewed application, Defendant shall have three days to oppose the
                                  13
                                       application. Unless otherwise ordered, the matter will be deemed submitted three days after the
                                  14
                                       filing of any renewed application.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: 12/17/2018
                                  17
                                                                                       ______________________________________
                                  18
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
